Ellison, J.,
on rehearing.
A rehearing was granted in this cause and the only point we care to notice is the objection taken to the original opinion in treating the case as one of lessor and lessee, when there is neither allegation nor proof of a lease, or that the defendant and the Chicago, Burlington and Quincy Company occupied the relation of lessor and lessee. The criticism is perhaps just.
There was nothing in the allegations in the first count, upon which the case stood, or in the testimony, alleging or showing the relationship the railroad companies bore to each other. It did appear, however, that *457the Chicago, Burlington and Quincy Company had been, for a considerable period of time, regularly operating its trains and engines over defendant’s road with defendant’s consent. The two companies must then have, at least, borne the relation of licenser and licensee, and the company doing this injury, must, at least, have been operating the defendant’s road by the license of defendant.
The question then is, Is a licenser railway company liable for the negligence of the licensee company in operating its trains ? W e answer in the affirmative. We have been cited to a number of cases between individuals where such liability is held not to exist; but it only needs the suggestion to show that such cases have no application to a railroad corporation which has received its charter from the state and by the acceptance of such charter has taken upon itself burdens and responsibilities which it can not shift without the consent of the state. Brown v. Railroad, 27 Mo. App. 394. If such company permits another to exercise its franchise, it is responsible for the negligence of that other. Whether this permission be by lease or license, can certainly make no difference. By accepting a charter at the hands of the public,, a railroad company becomes responsible for the exercise of the franchise which has been granted it, and it can not, of its own volition, escape such responsibility by permitting others to exercise the right. It is held in Macon & Augusta Railroad v. Mays, 49 Georgia, that if a railroad company permits other companies or persons to exercise the franchise of running cars drawn by steam ovér its road, the company owning the road, and to which the law has entrusted the franchise, is liable for any injury done, as though the company owning the road were itself running the ears.
As has been stated, there is no allegation in the petition as to a lease or license; the injury or negligence *458is declared to have been committed by defendant. We are of opinion that such allegation of lease, or of license, is not essential, and that the statement in Main v. Railroad, 18 Mo. App. 388 (cited also in Brown v. Railroad, 27 Mo. App. supra), that it is a necessary allegation, is not in accord with the authorities as they are referred to in the original opinion in this cause. With the concurrence of the other judges, the judgment is affirmed.